Electronically Filed
                                                      Supreme Court
                                                      SCPR-16-0000757
                                                      05-DEC-2016
                                                      09:46 AM



                          SCPR-16-0000757

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                 vs.

                    MELODIE R. WILLIAMS ADUJA,
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC Case No. 15-027-9246)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the
Disciplinary Board of the Supreme Court of the State of Hawai#i
for an order granting the request of attorney Melodie R. Williams
Aduja to resign from the practice of law in lieu of discipline
and the affidavit attached in support thereof, we note the
petition meets the requirements of Rule 2.14(a) of the Rules of
the Supreme Court of the State of Hawai#i (RSCH) and that
Respondent Aduja avers and admits misconduct sufficient to
justify granting the petition.   Therefore,
           IT IS HEREBY ORDERED that the petition to resign in
lieu of discipline is granted.
           IT IS FURTHER ORDERED that Respondent Aduja’s
resignation shall become effective 30 days after the date of this
order, as provided by RSCH Rules 2.14(d) and 2.16(c).
           IT IS FURTHER ORDERED that the Clerk of this court
shall remove Respondent Aduja’s name from the role of attorneys
licensed to practice law in this jurisdiction and, within thirty
days after entry of this order, Respondent Aduja shall submit to
the Clerk the original certificate evidencing her license to
practice law in this jurisdiction or an affidavit establishing
good cause for her failure to do so.
           IT IS FURTHER ORDERED that Respondent Aduja shall
comply with the requirements of RSCH Rule 2.16 governing
disbarred attorneys and the Disciplinary Board shall provide
notice of the disbarment as required by RSCH Rules 2.16(e) and
2.16(f).
           IT IS FINALLY ORDERED that Respondent Aduja shall bear
the costs of these proceedings upon the timely submission by ODC
of a verified bill of costs, as authorized by RSCH Rule 2.3(c).
           DATED:   Honolulu, Hawai#i, December 5, 2016.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson




                                  2